DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
The previous claim interpretation has been withdrawn in response to the current amendments to the claims.

35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(b) claim issues with the claims. Accordingly, Examiner withdraws these previous 35 U.S.C. 112(b) claim rejections.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
13.	(Currently Amended) The method according to claim 12, wherein determining that the injection has been administered is based, at least in part, on  plurality of images is equal to a predetermined amount.

Allowable Subject Matter
Claims 1-4, 6-8, and 10-15 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific device, system and method features that are comprised of the combination of components as presented in the claimed invention. More specifically, the closest two pieces of art, Behrendt (W.O. 2013/120777A) and Cirillo (W.O. 2010/128493A), fail to teach all of the limitations of independent claims 1, 11, and 12 in combination.
Specifically, Behrendt is directed to a device for attachment to an injection device for determining dosage delivery. In one embodiment, optical character recognition is performed on captured images through a dosage visibility window of the injection pen, thereby to determine a dose of medicament that has been dialed into the injection device.
As such, Behrendt teaches some of the claimed limitations, but does not teach anything related to the claimed process flow of image capture and image display with regards to an administration without prior user confirmation. A determination of a decreasing fluid level is made and in response, a second set of images is captured. 
The second reference, Cirillo, deals with devices for supervising medical injections. As such, while Cirillo does teach limitations similar to Behrendt, it too does not teach anything related to the claimed process flow of image capture and image display with regards to an administration without prior user confirmation. There is nothing in Cirillo that would suggest this.
The prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.
With respect to eligibility under 35 U.S.C. 101, Examiner asserts that the present claims recite additional elements which, when integrated into the abstract idea, become a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686